Per Curiam : The point is made in the petition for a rehearing, that the law will not sanction any contract or other engagement which has a tendency to the commission of crime, and it is claimed the insuring of one’s own life for the benefit of a stranger has such a tendency;—hence it is concluded the certificate of insurance to Johnson, for the benefit of Mrs. Van Epps, is void. Viewing this as an original question, there is certainly but little, if any, force in it, so far as it is supposed to be applicable to the case in hand. It is an every day occurrence for persons to make wills containing bequests to mere strangers having no notice of their provisions, and yet the validity of such wills has never been questioned on the ground suggested. So, it is not infrequent that contracts are made to pay sums of money upon the death of a specified person. So, it is a part of every day’s experience to convey lands to one for life, with remainder in fee to another, and the validity of these transactions has certainly never been doubted on the grounds suggested,—and yet the temptation of the beneficiary to accelerate the enjoyment of property thus limited, by taking life, is just as strong in either of the cases mentioned as in the case before us. Upon the record before us, however, we deem it wholly unnecessary to inquire whether the claim of Mrs. Van Epps stands upon the same footing that one confessedly founded upon a wager policy does, as is claimed to be the case by appellants, for the result, let the question be decided as it may, is all the same, and equally fatal to their right to maintain this appeal. The company has brought the fund in dispute into court, for the express purpose of discharging its liability on the certificate or policy payable to Mrs. VanEpps, and sets forth in its bill that the former certificate was, at the request of Johnson, in his lifetime, taken up and cancelled by the company, and consequently now has no existence. These facts are not denied by appellants, but are admitted upon the record to be true, and the only shadow of claim they have, or claim to have, to the fund in question, must be worked out through the present certificate, which is expressly payable to Mrs. VanEpps, and the by-laws of the company or society, in express terms, as well as the law of the State, if the certificate has any legal effect at all, require the fund to be paid to “the beneficiaries named in the certificate.” If the requirement of the by-laws is to be observed, this money, of course, must be paid to Mrs. VanEpps. But for the purpose of defeating her claim, appellants, as we have just seen, say the making of the certificate payable to her was not authorized by law,—that such a contract is in the nature of a wagering policy, and is consequently void as against public policy. Conceding, for the purposes of the argument, this is so, and that the decree for this reason is erroneous, it does not necessarily follow the decree should be reversed, at the instance of appellants, for that reason. The argument is like a two-edged sword,—it cuts both ways. It proves too much. As it has been fully shown the alleged rights which appellants are seeking to enforce in this proceeding are based upon this very certificate, and if it is true, as claimed by them, the certificate is void as against public policy, it manifestly follows they themselves acquired no rights under it, for no, one can acquire rights under a void instrument, and it is hardly necessary to add, one will not be heard to complain of an error that does not injuriously affect some right of his. Assuming appellants’ hypothesis to be true, the company or society alone would have the right to complain. But it is entirely content, and makes no objection whatever to the payment of the money on the ground suggested. In any view, appellants have no right to the proceeds of the certificate in question.